DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 03/04/2021 Amendments/Arguments, which directly amended claim 1; and traversed the rejections of the claims of the 02/18/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-12 are allowed.
Regarding claims 1 and 11, a georeferencing target unit and a method of georeferencing imagery, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0254738 discloses embodiments concern aerial imaging platforms, systems and methods for image analysis, flight redirection, and order placement.  In some embodiments, orders for aerial imaging and analysis may be placed by an online, browser-based system.  A user may define a region, for example, a polygon, on a map reflecting the area to be analyzed.  A series of overflights may be performed of the region and consolidated results of an imaging analysis provided to the customer.
US 10,220,964 discloses systems, methods, and apparatus for automating the verification of aerial vehicle sensors as part of a pre-flight, flight departure, in-transit flight, and/or delivery destination calibration verification process.  At different stages, aerial vehicle sensors may obtain sensor measurements about objects within an environment, the obtained measurements may be processed to determine information about the object, as presented in the measurements, and the processed information may be compared with the actual information about the object to determine a variation or difference between the information.  If the variation is within a tolerance range, the sensor may be auto adjusted and operation of the aerial vehicle may continue.  If the variation exceeds a correction range, flight of the aerial vehicle may be aborted and the aerial vehicle routed for a full sensor calibration.
US 10,540,782 discloses a method for estimating a pose of a first object in relation to a second object, the second object comprising a visual marker comprising a plurality of ellipses comprises capturing a video image of the visual marker with an image capture device on the first object, then pre-processing frames of the video image on a graphics processing unit.  The method 
US 10,885,328 discloses an apparatus includes an interface configured to receive image data and position data from an aircraft.  The image data is associated with a plurality of images of a scene including an object.  The position data is associated with positions of a camera of the aircraft that captured the plurality of images.  The apparatus further includes a processor configured to identify a first camera position corresponding to a first image of the plurality of images.  The processor further configured to identify a first relative position of the object relative to the camera.  The first relative position identified based on the first camera position, the first image data, and second image data corresponding to a second image of the plurality of images.  The processor further configured to output an indication of a global position of the object based on the position data and the first relative position of the object.
US 10,890,927 discloses apparatus and methods are provided for providing persistent aerial vehicle surveillance capabilities, including launch and recovery platforms, secured communication, sensor systems, targeting systems, locating systems, and precision landing and stabilization systems for such uses as assisting with base defenses, monitoring parking lots or facilities, providing security monitoring, assisting farmers, performing recon of enemy beaches or use by mortar teams in hostile fields of operations.  One embodiment can include an aerial surveillance system using an aerial short wave infrared surveillance system platform for use 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646